United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2729
                                   ___________

John Warda,                             *
                                        *
              Appellant,                * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Marty C. Anderson, Warden,              *      [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: July 29, 2005
                                Filed: August 8, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate John Warda challenges the district court’s* dismissal of Warda's
28 U.S.C. § 2241 petition, in which he challenged the loss of good-time credits and
other sanctions following a disciplinary determination he had possessed contraband.
We affirm.



      *
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Arthur J. Boylan, United States Magistrate Judge for the District of
Minnesota.
       Contrary to Warda’s argument, due process requires only the existence of
“some evidence” to support the revocation of good-time credits. See Superintendent
v. Hill, 472 U.S. 445, 455 (1985) (due process requirements satisfied if “some
evidence” supports decision to revoke good-time credits). Having reviewed the
district court's findings for clear error, we conclude the record supports the court’s
determination the disciplinary decision was based on some evidence. See Hayes v.
Long, 72 F.3d 70, 72 n.2 (8th Cir. 1995). Among other things, the hearing officer
considered an incident report describing how a cooler with Warda’s name on it and
containing contraband was found under his bed during a search of his cubicle. The
officer also considered a memorandum which stated an FBI special agent had
interviewed Warda and Warda’s cubicle-mate, and had determined the items belonged
to Warda.

      Warda also argues the district court should have independently evaluated the
credibility of the confidential informant (CI ) whose information was considered by
the hearing officer, but this argument fails because “some evidence” other than the
CI information supports the disciplinary decision. See Hill, 472 U.S. at 455-57;
Espinoza v. Peterson, 283 F.3d 949, 952 (8th Cir.) (reviewing court must examine
reason for non-disclosure and reliability of CI only in cases where CI information is
needed to satisfy “some evidence” standard), cert. denied, 537 U.S. 870 (2002).

      Given the existence of some evidence to support the disciplinary determination,
Warda’s remaining arguments about application of the constructive-possession rule
and certain allegedly erroneous factual determinations are meritless.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-